                                                        United States District Court
                                                        Central District of California

                                                                                                                                       JS-3

 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-294-JFW

 Defendant           Michael Joseph Farber [76428-112]                       Social Security No. 1         1   7   5
 akas:    Bongo                                                              (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   Month        Day    Year
     In the presence of the attorney for the government, the defendant appeared in person on this date.                August   26     2019

  COUNSEL            Allison Triessel and Ryan D. Kerns, Retained
                     (Name of Counsel)

      PLEA           x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
     FINDING         There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession of Child Pornography in violation of 18 U.S.C. §§ 2252A (a) (5) (B), (b) (2) as charged in
                     Count 5 of the Five-Count Indictment filed on May 18, 2018
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/            sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                     as charged and convicted and ordered that:

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Michael Joseph
Farber, is hereby committed on Count 5 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for
a term of 7 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years under the
following terms and conditions:

1.        The defendant shall comply with the rules and regulations of the U.S. Probation and Pretrial Services
          Office and General Order 18-10.

2.        The defendant shall submit defendant's person, and any property, house, residence, vehicle, papers, computer,
          other electronic communication or data storage devices or media, and effects to search at any time, with or
          without warrant, by any law enforcement or Probation Officer with reasonable suspicion concerning a violation
          of a condition of supervised release or unlawful conduct by defendant, and by any Probation Officer in the
          lawful discharge of the officer's supervision function.

3.        The defendant shall cooperate in the collection of a DNA sample from his person.

4.        During the period of community supervision, the defendant shall pay the special assessment in accordance with
          this judgment's orders pertaining to such payment.

5.        Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 7
 USA vs.     Michael Joseph Farber [76428-112]                       Docket No.:   CR 18-294-JFW
         registration current, in each jurisdiction where he resides, where he is an employee, and where he is a student,
         to the extent the registration procedures have been established in each jurisdiction. When registering for the
         first time, the defendant shall also register in the jurisdiction in which the conviction occurred if different from
         his jurisdiction of residence. The defendant shall provide proof of registration to the Probation Officer within
         48 hours of registration.

6.       The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
         treatment program, or any combination thereof, as approved and directed by the Probation Officer. The
         defendant shall abide by all rules, requirements, and conditions of such program, including submission to risk
         assessment evaluations and physiological testing, such as polygraph and Abel testing.

7.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment, psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
         combination thereof, to the aftercare contractors during the period of community supervision. The defendant
         shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability
         to pay, no payment shall be required.

8.       The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
         drawings, videos, or video games depicting and/or describing child pornography, as defined at 18 U.S.C. §
         2256(8), or sexually explicit conduct, as defined at 18 U.S.C. § 2256(2). This condition does not prohibit the
         defendant from possessing materials solely because they are necessary to, and used for, a collateral attack, nor
         does it prohibit him from possessing materials prepared and used for the purposes of his Court-mandated sex
         offender treatment, when the defendant's treatment provider or the Probation Officer has approved of his
         possession of the materials in advance.

9.       The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
         drawings, videos, or video games, depicting or describing child erotica, defined as a person under the age of 18
         years, in partial or complete state of nudity, in exotic or sexually provocative poses, viewed for the purpose of
         sexual arousal.

10.      The defendant shall not possess or view any materials such as videos, magazines, photographs, computer
         images or other matter that depict "actual sexually explicit conduct" involving adults as defined by
         18 USC § 2257(h)(1).

11.      The defendant shall not frequent or loiter within 100 feet of school yards, parks, public swimming pools,
         playgrounds, youth centers, video arcade facilities, or any other places primarily used by persons under the age
         of 18.

12.      The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
         person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on
         the condition that the defendant notify said parent or legal guardian of his conviction in the instant offense.
         This provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, and
         similar persons with whom the defendant must deal with in order to obtain ordinary and usual commercial
         services.

13.      The defendant shall not affiliate with, own, control, volunteer and/or be employed in any capacity by a business
         and/or organization that causes him to regularly contact persons under the age of 18.


CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 7
 USA vs.     Michael Joseph Farber [76428-112]                      Docket No.:   CR 18-294-JFW
14.      The defendant's employment shall be approved by the Probation Officer, and any change in employment must
         be pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
         employer to the Probation Officer at least 10 days prior to any scheduled change.

15.      The defendant shall possess and use only those computers and computer-related devices, screen user names,
         passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation
         Officer upon commencement of supervision. Any changes or additions are to be disclosed to the Probation
         Officer prior to the first use. Computers and computer-related devices include personal computers, personal
         data assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as
         well as their peripheral equipment, that can access, or can be modified to access, the internet, electronic bulletin
         boards, and other computers.

16.      All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject
         to search and seizure. This shall not apply to items used at the employment's site, which are maintained and
         monitored by the employer.

17.      The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant
         shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device
         connected to the internet.

It is ordered that the defendant shall pay restitution in the total amount of $ 10,000 pursuant to 18 U.S.C. § 3663A.
Restitution shall be paid in full and is due immediately.

The amount of restitution ordered shall be paid as follows:

         Restitution shall be paid according to the confidential victim list prepared by the Government and forwarded
         from the Probation Office to the fiscal section of the clerk's office.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

All fines are waived as the Court finds that the defendant has established that he is unable to pay and is not likely to
become able to pay any fine.

The additional special assessment pursuant to 18 U.S.C. § 1014 is waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, September 23, 2019. In the absence of such designation, the defendant shall report on or before the
same date and time to the United States Marshal located at the United States Court House, 411 West Fourth Street,
Suite 4170, Santa Ana, California 92701-4516.

The recommendation for self-surrender is contingent upon the Court having made the requisite findings pursuant to 18
U.S.C. § 3143(a) (release or detention pending sentence).

CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 7
 USA vs.     Michael Joseph Farber [76428-112]                               Docket No.:       CR 18-294-JFW
The Court authorizes the Probation Office to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

Defendant informed of right to appeal.

On the Government’s Motion, the Court orders Counts 1, 2, 3, and 4 of the Five-Count Indictment filed on May 18,
2018.

Bond exonerated upon verification of defendant’s self surrender

Court recommends that the defendant be placed in a facility located in Southern California and that the Bureau of
Prisons determine the appropriate level of protective custody for defendant.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 26, 2019
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            August 26, 2019                                 By    Shannon Reilly /s/
            Filed Date                                            Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 7
 USA vs.     Michael Joseph Farber [76428-112]                                  Docket No.:     CR 18-294-JFW


             The defendant must also comply with the following special conditions (set forth below).
       X
                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on

CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 7
 USA vs.     Michael Joseph Farber [76428-112]                                   Docket No.:      CR 18-294-JFW
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal



                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

         (Signed)
                     Defendant                                                      Date


                     U. S. Probation Officer/Designated Witness           Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
